          CASE 0:19-cv-01536-PJS-SER Document 1 Filed 06/11/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              IN THE DISTRICT OF MINNESOTA

Annette Williams

                 Plaintiff,
                                                                NOTICE OF REMOVAL
v.

Unlimited Progress Corp. d/b/a
Creditors Discount and Audit,
Trans Union LLC,

                 Defendants.

TO:       The Clerk of the United States District Court for the District of Minnesota; and
          Plaintiff and her attorney, David J.S. Madgettt, 619 South Tenth Street Suite 301,
          Minneapolis, MN 55404.

          PLEASE TAKE NOTICE that Defendant Unlimited Progress Corp. d/b/a

Creditors Discount and Audit (“Unlimited Progress”) hereby removes the state court

action described below pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, and states as

follows:

     I.        Removal Procedure

          1.     On or about June 11, 2019, Defendant Unlimited Progress filed Plaintiff’s

Complaint in the Second Judicial District, Ramsey County, Case No. ____.1

          2.     The removed action, entitled Annette Williams v. Unlimited Progress Corp.

d/b/a Creditors Discount and Audit; Trans Union LLC, was commenced by the service of

a Summons and Complaint on Unlimited Progress on May 13, 2019. A Notice of Filing

1
  Plaintiff initiated this case by serving the Summons & Complaint on Defendant,
however, Plaintiff did not file the case. In order to effectuate removal, Defendant filed
the case with the Ramsey County Court on June 11, 2019 but has not yet received a file
number from the Ramsey County Court.
      CASE 0:19-cv-01536-PJS-SER Document 1 Filed 06/11/19 Page 2 of 4



Notice of Removal and a copy of this Notice of Removal to Federal Court have been sent

for filing in the Ramsey County District Court as required by 28 U.S.C. § 1446(d) and

copies of the same have been served upon Plaintiff’s counsel as verified by the attached

proof of service.

       3.     Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the original

Summons and Complaint, including a copy of all process, pleadings, and Orders served

on Unlimited Progress as of the date of this removal are collectively attached hereto as

Exhibit A .

       4.     Under 28 U.S.C. § 1446(b), this Notice of Removal is filed within thirty

(30) days of the first date upon which Unlimited Progress received notice of the pleadings

setting forth the claim for relief upon which this removal is based.

II.    This Court Has Original Subject-Matter Jurisdiction

       5.     In her Complaint, Plaintiff pleaded that she resides in the State of

Minnesota, and Unlimited Progress is “corporation . . . conducting business in the state of

Minnesota.” [Comp. at ¶5.)

       6.     This action may be removed to this Court from the District Court, Ramsey

County, Minnesota pursuant to 28 U.S.C. § 1441 because the District of Minnesota is the

District embracing the place where the action was commenced.

       7.     In her Complaint, Plaintiff alleges violations of the federal statutes, the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq., the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq., and the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq.


                                             2
      CASE 0:19-cv-01536-PJS-SER Document 1 Filed 06/11/19 Page 3 of 4



       8.     This action is removable pursuant to 28 U.S.C. § 1441 because it is a civil

action of which this Court has original jurisdiction (based on federal question jurisdiction

under 28 U.S.C. § 1331).       Based on representations from Plaintiff’s counsel, it is

Defendant Unlimited Progress Corp.’s understanding that the claims against Defendant

Trans Union have been resolved and Trans Union is no longer a party to this case and

therefore Trans Union’s consent is not needed to effectuate transfer under 28 U.S.C.

§ 1446(b)(2)(A). Accordingly, this action is removable for the above reasons to the

District Court of the United States for the district and division embracing the place where

the action is pending.

       9.     This court has original jurisdiction of this civil action pursuant to 28 U.S.C.

§ 1331 because the action constitutes a claim by Plaintiff for violation of federal statute.

(See Exhibit A, Complaint.)

       10.    Based on the foregoing, Defendant Unlimited Progress is entitled to remove

this action to this Court under 28 U.S.C. § 1441, et seq.

       WHEREFORE Defendant, Unlimited Progress Corp. d/b/a Creditors Discount

and Audit, removes this action from the Ramsey County District Court, State of

Minnesota, and requests any further relief, general or specific, at law or in equity, to

which it may be justly entitled.




                                             3
      CASE 0:19-cv-01536-PJS-SER Document 1 Filed 06/11/19 Page 4 of 4



                            BASSFORD REMELE
                            A Professional Association



Dated: June 11, 2019        By S/ Jessica L. Klander
                            Michael A. Klutho (MN #186302)
                            Jessica L. Klander (MN #392290)
                            Attorneys for Unlimited Progress Corp. d/b/a
                            Creditors Discount & Audit Co.
                            100 South 5th Street, Suite 1500
                            Minneapolis, MN 55402-1254
                            Telephone: (612) 333-3000
                            Facsimile: (612) 333-8829
                            mklutho@bassford.com
                            jklander@bassford.com




                                     4
